In re Scott, William; applying for supervisory and/or remedial writs; Parish of Tangipahoa, 21st Judicial District Court, Div. “F,” Nos. 535-14, 535-42, 535-43, 532-64; to the Court of Appeal, First Circuit, No. KW88 0316.
Granted. This matter is remanded to the district court for reconsideration of the denial of relator’s post conviction petition in light of State v. Harris, 406 So.2d 128 (La.1981) (on rehearing). The district court shall set aside relator’s guilty plea convictions if the record supports relator’s claim that the guilty plea proceedings were conducted without a previous determination of capacity to proceed by lawful procedures.
MARCUS, J., would deny the writ.